In re: Candida Fernandez applying for writs of certiorari, prohibition and mandamus.
Writ refused. Pretermitting the vote requirement issue, the search warrant is nonetheless valid under de facto principles.
BARHAM, J., is of the opinion the writ should be granted. The trial court found the search warrant legal because the commissioners of the Criminal District Court were constitutionally judges of that Court. The act creating the Commissioners failed to pass by a two-thirds {2/z) majority. La.Const.1921, Art. VII, Section 87 requires a two-third vote for such a change in the Criminal District Court. By preter-mitting this issue this Court recognizes that the commissioners do not hold office legally or constitutionally. The commissioners attempted to be created by Act 548 of 1974 are not constitutionally officers of the Criminal District Court of Orleans. There is no office of commissioner. We should not permit them to continue to act illegally and unconstitutionally. Legislative action alone can cure the defect. There are no commissioners and we should clearly enunciate this so that the legislature can respond.